IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SEMINOLE COUNTY AND                  NOT FINAL UNTIL TIME EXPIRES TO
JOHNS EASTERN COMPANY,               FILE MOTION FOR REHEARING AND
INC.,                                DISPOSITION THEREOF IF FILED

      Appellants,                    CASE NO. 1D14-3492

v.

LINDA SHATTLES,

      Appellee.


_____________________________/

Opinion filed January 6, 2015.

An appeal from an order of the Judge of Compensation Claims.
Robert D. McAliley, Judge.

Date of Accident: August 16, 1988.

Michael Broussard and Michael Sanchez of Broussard & Cullen, P.A., Orlando, for
Appellants.

Bill McCabe, Longwood, and Douglas H. Glicken, Orlando, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.